Citation Nr: 1445138	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from February 2004 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a deviated nasal septum.  

Based on review of the claims file, it appears that the Veteran has never been afforded a VA examination relative to his claim of service connection for residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty during service in January 2007.  

The Veteran's January 2003 enlistment examination shows a normal nose on entrance into military service.  Therefore, the presumption of soundness appears to apply.  See 38 U.S.C.A. § 1111 (West 2002).  Leading up to the January 2007 surgery, however, it was noted by two different doctors that the Veteran's deviated nasal septum was either congenital, or caused by trauma at the age 16.  In light of this information, the Board finds that a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Honolulu VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2013 and associate those documents with the claims file.
2.  Ask the Veteran to identify any private treatment that he may have had for residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty, records of which are not already in the file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination with an ENT specialist in order to determine the current nature of any residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty and whether any such is due to a congenital defect and/or pre-existed military service and was aggravated by military service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any currently disabling residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty, excluding already service-connected sinusitis with retention cysts and allergic rhinitis.  

If any current residual disability is identified that is not part of the Veteran's sinusitis or rhinitis disabilities, such as a septal deviation that remains uncorrected following his January 2007 surgery, the examiner should then address the following:

(a)  Whether-based on review of the claims file, particularly the service treatment records, as well as examination and interview of the Veteran-his deviated nasal septum first found on sinus CT in October 2006 was a congenital defect, congenital disease, or neither (i.e., it was acquired)?  (A congenital defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion(s) reached.  

(b) If the examiner determines that such was a congenital defect, the examiner should opine whether there was any super-imposed disease that began during or is otherwise the result of the Veteran's military service, excluding the already service-connected sinusitis and rhinitis disabilities?  (The usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as a super-imposed disease.  38 C.F.R. § 3.306 (2013).)

(c) If the examiner determines that such was a congenital disease, the examiner should opine whether the deviated nasal septum first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service, to include his duties as a diver.  (As noted above, the usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as additional disability.  38 C.F.R. § 3.306 (2013).)

(d) If the examiner determines that the deviated nasal septum shown in service was not congenital in nature, but rather was acquired, the examiner should opine as to the following:

Whether the Veteran's deviated nasal septum clearly and unmistakably (undebatably) pre-existed military service.  

The examiner should specifically address the normal January 2003 enlistment examination, as well as the service treatment records documenting that the deviation was acquired, stemming from trauma that occurred at age 16.  The examiner should additionally address any lay statements regarding medical history gleaned from interviewing the Veteran on examination.

If clear and unmistakable evidence exists, the examiner should explicitly note which evidence he/she relies on for that finding, as well as medical principles that might lead to such a conclusion-that the disability undebatably existed prior to service.

If the examiner finds clear and unmistakable evidence of pre-existence, the examiner should then opine as to whether the Veteran's deviated nasal septum clearly and unmistakably (undebatably) was not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's military service, to include his duties as a diver.

With regards to any increase in symptomatology demonstrated during military service, the examiner should specifically identify (1) whether there was any increase that occurred during service; and if so, (2) address whether such an increase clearly and unmistakably was the result of the normal progression of that disease, or not.

The examiner should clearly and explicitly articulate the evidence relied upon for his/her finding if a finding of non-aggravation is found.  (As noted above, the usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as aggravating.  38 C.F.R. § 3.306 (2013).  If there were unusual effects of surgery, this should be noted.)

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for residuals of a deviated nasal septum, status-post septoplasty and turbinoplasty.  If a benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

